                                                                                 E-FILED
                                                 Tuesday, 26 February, 2019 10:28:25 AM
                                                            Clerk, U.S. District Court, ILCD

            IN THE UNITED STATES DISTRICT COURT
            FOR THE CENTRAL DISTRICT OF ILLINOIS
                    SPRINGFIELD DIVISION

ANGELO M. GORDON,                       )
                                        )
                 Plaintiff,             )
                                        )
     v.                                 )
                                        )     Case No. 17-cv-03259
NANCY A. BERRYHILL, ACTING              )
COMMISSIONER OF SOCIAL                  )
SECURITY                                )
                                        )
                 Defendant.             )

                                 ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on the Report and

Recommendation of United States Magistrate Judge Tom Schanzle-

Haskins (d/e 16). Magistrate Judge Schanzle-Haskins recommends

that this Court: (1) grant Plaintiff’s Motion for Summary Judgment

(d/e 10); (2) deny Defendant’s Motion for Summary Affirmance (d/e

14); and (3) reverse and remand Defendant’s decision to deny Social

Security disability benefits to Plaintiff.

     Objections to the Report and Recommendation were due on or

before November 15, 2018. Neither party filed objections.




                               Page 1 of 3 
     The district court reviews de novo any part of a magistrate

judge’s report and recommendation to which a specific written

objection has been made. Fed. R. Civ. P. 72(b); 28 U.S.C. §

636(b)(1). If no objection or only partial objection is made, the

district judge reviews those unobjected portions for clear error.

Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999)

(also noting that a party who fails to object to the report and

recommendation waives appellate review of the factual and legal

questions).

     After reviewing the record, the Report and Recommendation,

and the parties’ motions and memoranda, as well as the applicable

law, the Court finds no clear error in Magistrate Judge Schanzle-

Haskins’ Report and Recommendation.

     It is, therefore, ORDERED:

     (1)   The Report and Recommendation of United States

Magistrate Judge Tom Schanzle-Haskins (d/e 16) is ACCEPTED

and ADOPTED.

     (2)   Plaintiff’s Motion for Summary Judgment (d/e 10) is

GRANTED.




                             Page 2 of 3 
    (3)   Defendant’s Motion for Summary Affirmance (d/e 14)

is DENIED.

    (4)   The decision of the Commission is REVERSED and

REMANDED.

    (5)   THIS CASE IS CLOSED.


ENTER: February 22, 2019


                              /s/ Sue E. Myerscough
                              SUE E. MYERSCOUGH
                              UNITED STATES DISTRICT JUDGE




                           Page 3 of 3 
